      Case 4:20-cv-01152 Document 12 Filed on 06/02/20 in TXSD Page 1 of 3




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LAQUETTA WARD,                                  )
                                                )
Plaintiff,                                      )
                                                )
        vs.                                     ) Case No. 4:20-cv-01152
                                                )
LIBERTY UNIVERSITY, INC.,                       )
                                                )
Defendant.                                      )
                                                )

                       STIPULATION OF DISMISSAL WITH PREJUDICE
        NOW COMES PLAINTIFF AND DEFENDANT, by and through their undersigned
attorneys, to respectfully notify this Honorable Court of Plaintiff’s dismissal of this matter, with
prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(a)(ii). Each party shall bear their
own costs and attorneys’ fees. No consideration of any kind was paid by Defendant to Plaintiff in
connection with this matter.


                       Respectfully submitted this 2nd Day of June, 2020,

                                             By: /s/ Alexander J. Taylor
                                                 ALEXANDER J. TAYLOR
                                                 SULAIMAN LAW GROUP, LTD.
                                                 TX State Bar No. 6327679
                                                 2500 S. Highland Ave., Suite 200
                                                 Lombard, Illinois 60148
                                                 P: (331) 307-7646
                                                 F: (630) 575-8188
                                                 E: ataylor@sulaimanlaw.com
                                                 Attorney for Plaintiff


                                              By: /s/ Andrew R. Kasner
                                                   ANDREW R. KASNER
                                                   MCDOWELL HETHERINGTON LLP
                                                   TX State Bar No. 24078770
                                                   Southern District No. 1347908
Case 4:20-cv-01152 Document 12 Filed on 06/02/20 in TXSD Page 2 of 3




                                  1001 Fannin Street, Suite 2700
                                  Houston, Texas 77002
                                  P: (713) 337-8868
                                  F: (713) 333-5987
                                  E: andrew.kasner@mhllp.com
                                  Attorney for Liberty University, Inc.
     Case 4:20-cv-01152 Document 12 Filed on 06/02/20 in TXSD Page 3 of 3




Filed electronically on this __ Day of June, 2020, with:

United States District Court CM/ECF system

Notification sent electronically via the Court’s ECF system to:

Honorable Lynn N. Hughes
United States District Court
Southern District of Houston

And all counsel registered on ECF.

This ___ Day of June, 2020.


/s/
ALEXANDER J. TAYLOR
Attorney for Plaintiff
